JUDGMENT
Aquilino, Jr., Judge:
The plaintiff having interposed a motion deemed made pursuant to CIT Rule 56.2 for judgment upon the record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Certain Small Business Telephone Systems and Subassemblies Thereof From Taiwan; Final Results of Anti-*114dumping Duty Administrative Review, 57 Fed.Reg. 29,283 (July 1, 1992); and the court in slip op. 97-40, 21 CIT_, 963 F.Supp. 1202 (1997), having granted the motion to the extent of remand to the ITA for reconsideration of plaintiffs sales to the United States that were canceled or re-exported and also of the best information otherwise available; and the agency having reconsidered these matters, as reflected in Small Business Telephone Systems and Subassemblies Thereof from Taiwan Final Results of Redetermination Pursuant to Court Remand (July 3,1997) filed herein and which reduced the margin of dumpingfor the plaintiff from 129.73 to 8.11 percent; and the plaintiff not having availed itself of its opportunity to contest or otherwise comment on these remand results herein; Now therefore, after due deliberation, it is
Ordered, adjudged and decreed that the ITA’s Small Business Telephone Systems and Subassemblies Thereof from Taiwan Final Results of Redetermination Pursuant to Court Remand (July 3, 1997) be, and they hereby are, affirmed.